This case was submitted in this court January 8, 1936. Proper disposition of the questions presented involved some doubt in the minds of the members of this court and the case was certified to the Supreme Court upon the controlling questions. The questions certified have been answered by the Supreme Court to the effect that appellee, E. S. Burgess, is personally liable upon the paving certificate sued upon in the cross-action of appellant and that appellant is also entitled to foreclosure of his statutory paving lien. 120 S.W.2d 788. The opinion of the Supreme Court disposes of the principal issues in the case and requires a reversal of the judgment. Since the case seems to have been fully developed upon the trial, the judgment of the trial court will be reversed and judgment here rendered in favor of appellant for the amount sued for in his cross-action or the paving certificate, together with a foreclosure of the statutory paving lien and all costs incurred.